Citation Nr: 1712825	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to December 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claim of entitlement to an increased (compensable) evaluation for hypertension.  He perfected a timely appeal to that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected hypertension.  The Veteran maintains that his hypertension is more disabling than currently evaluated.  In his substantive appeal, dated in May 2012, the Veteran indicated that he experienced random nose bleeds due to elevated blood pressure; he noted that doctors have recorded blood pressure readings with systolic pressure above 160.  The Veteran has also reported that the medications prescribed for control of blood pressure are ineffective.  He therefore argues that the most recent medical evidence, including elevated blood pressure readings, support his increased rating claim.  

The law requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control. A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted. A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2016).  

The RO denied the Veteran's claim for a compensable rating for hypertension based on the findings of an October 2010 VA examination, which reported blood pressure readings of 140/94, 160/40 and 160/90.  Additionally, the examiner indicated that no continuous medication was needed for the Veteran's hypertension.  

Subsequent to the October 2010, the Veteran submitted reports of vital signs which reflect blood pressure readings of 188/108 in March 2011, 158/103 on October 1, 2011, and 168/112 on October 7, 2011.  An emergency department note, dated October 11, 2011, reported that the Veteran's blood pressure was getting worse despite taking medications; his blood pressure reading was 175/108.  The Veteran's medication was changed from Chlorthalidone to Lisinopril.  When seen in February 2012, the Veteran's blood pressure reading was 166/100.  During a clinical visit in March 2013, it was noted that the Veteran's blood pressure had been high lately; his medication was increased.  More recently, a VA progress note dated in August 2015 reported a blood pressure reading of 154/100.  

Because the above findings suggest that the Veteran's hypertension has worsened since the October 2010 VA examination, he should be afforded a new VA hypertension examination.  See 38 C.F.R. § 3.159 (c) (4) (i) (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327 (a) (2016) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran, requesting that he identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claim for a higher rating for hypertension that are not yet associated with the claims file.  All reasonable attempts should be made to obtain such records after necessary authorizations have been received from the Veteran.  If any records cannot be obtained required efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and inform him that he can provide such records if he has access to them.  

2.  Ensure that the Veteran is scheduled for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed and current blood pressure readings should be recorded.  In conjunction with the examination, the claims file should be made available to the physician for review of the case.  The examiner is requested to indicate whether the Veteran's diastolic pressure has been, for any period on appeal,: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  The examiner is asked to comment on the functional impact resulting from his hypertension.  A complete rationale for any opinion expressed shall be provided.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




